UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period for, 2010 Commission File No. 000-31751 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED (Name of registrant as specified in its charter) Colorado 84-1536518 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 30 Guanghau Avenue, Wan Bailin District, Taiyuan City, Shanxi Province, China (Address of principal executive offices) (Zip Code) (617)699-6325 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Common Stock, No Par Value Common Stock, Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x . Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the registrant’s voting common stock held by non-affiliates as of March 31, 2010 based upon the closing price reported for such date on the OTC Bulletin Board was US $47,543,494. As of May 14, 2010, the registrant had 90,972,122 shares of its common stock issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Condensed Consolidated Financial Statements F-1 Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and June 30, 2009 F-1 Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income for the Nine and Three Months Ended March 31, 2010 and March 31, 2009 F-2 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and March 31, 2009 F-3 Notes to the Unaudited Condensed Consolidated Financial Statements F-4 ITEM 2. Management’s Discussion and Analysis or Plan of Operation 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4. Controls and Procedures 24 PART II ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 25 ITEM 4. Removed and Reserved 25 ITEM 5. Other Information 26 ITEM 6 Exhibits 26 SIGNATURES 27 ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Longwei Petroleum Investment Holding Limited and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2010 June 30, Assets (InThousands, Current Assets ExceptShareData) (Unaudited) Cash $ $ Accounts Receivable, Net of Allowance for Doubtful Accounts of $0 as of March 31, 2010 and $0 as of June 30, 2009 Inventories Advances to Suppliers Total Current Assets Property, Plant and Equipment, Net Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts Payable $ $ Convertible Notes Payable - Warrant Derivative Liability - Taxes Payable Total Current Liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity: Preferred Stock, No Par Value, 86,000,000 Shares Authorized, 0 Issued and Outstanding as of March 31, 2010 and June 30, 2009 - - Series A Convertible Preferred Stock, No Par Value, 14,000,000 Shares Authorized, 11,092,925 and 0 Issued and Outstanding as of March 31, 2010 and June 30, 2009 (Liquidation Preference of $12,202,218 as of March 31, 2010) - Common Stock, No Par Value; 500,000,000 Shares Authorized; 87,552,711 and81,852,831 Issued and Outstanding, 13,499,274 Shares Held in Escrow Subject to Contingent Future Events, as of March 31, 2010 and June 30, 2009 Shares to be Issued - Stock Subscription Receivable - (76 ) Deferred Stock Based Compensation (80 ) (25 ) Additional Paid-in Capital Retained Earnings Other Comprehensive Income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F - 1 Longwei Petroleum Investment Holding Limited and Subsidiaries Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income (In Thousands, Except Share Data) FortheThreeMonthsEnded March 31, FortheNineMonthsEnded March 31, Net Sales $ Cost of Sales Gross Profit General and Administrative Expenses Operating Income Change in Fair Value of Derivatives (1,207 ) - (15,483 ) - Interest Income 5 4 14 12 Interest Expense - (49 ) (53 ) (173 ) Income Before Income Tax Expense Income Tax Expense (4,784 ) (2,255 ) (10,964 ) (7,259 ) Net Income Foreign Currency Translation 25 (150 ) Comprehensive Income $ Net Income $ Preferred Stock Dividends Paid in Cash (209 ) - (365 ) - Preferred Stock Deemed Dividends - - (8,644 ) - Net Income Attributable to Common Shareholders $ $ Earnings Per Common Share Attributable to Common Shareholders: Basic $ Diluted $ Weighted Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F - 2 Longwei Petroleum Investment Holding Limited and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended March 31, (InThousands) Cash Flows From Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided By Operating Activities— Depreciation and Amortization Stock Based Compensation - Change in Fair Value of Derivatives - Accretion of Debt Discount - (Increase) Decrease in Assets— Accounts Receivable (1,777 ) Inventories (14,876 ) Advances to Suppliers (23,325 ) (8,650 ) Increase (Decrease) in Liabilities— Accounts Payable (769 ) (417 ) Taxes Payable Other Current Liabilities - 21 Net Cash (Used in) Provided By Operating activities (1,716 ) Cash Flows From Investing Activities: Property Improvements (7,654 ) (25,844 ) Net Cash Used in Investing Activities (7,654 ) (25,844 ) Cash Flows From Financing Activities: Net Proceeds From Issuance of Series A Convertible Preferred Stock - Net Proceeds From Issuance of Common Stock 76 - Net Cash Provided By Financing activities - Effect of Exchange Rate Changes in Cash 73 Increase in Cash Cash, Beginning of Period Cash, End of Period $ $ Supplemental Cash Flow Information: Cash Paid During the Period for Interest $
